Grant, J.
The plaintiff brought suit in attachment against the Williams Milling Company, under which the sheriff levied upon and seized certain property. The milling company filed a petition before the circuit judge for a dissolution of the attachment. The citation was issued and served October 24th, returnable October 28th. A Sunday intervened. Plaintiff appeared specially, and moved to quash the proceedings for insufficiency of notice. The statute requires the citation to be served at least three' days before the return day. The notice was insufficient. Caupfield v. Cook, 92 Mich. 626.
The order dissolving the attachment must be set aside, and an order entered for the return of the property into the possession of the sheriff.
The other Justices concurred.